MEMORANDUM OPINION
                                           No. 04-12-00095-CV

                                    IN RE Lawrence LETCHFORD

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: February 29, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 15, 2012, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                            PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-00410, styled Lawrence Letchford v. Guy Bodine, pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable Renée F. McElhaney presiding. However, the
order complained of was signed by the Honorable Janet Littlejohn, presiding judge of the 150th Judicial District
Court, Bexar County, Texas.